Citation Nr: 1550369	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  05-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1985 to January 1986 and from January to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which granted a rating of 10 percent for left knee arthritis.  The case was remanded by the Board in May 2014 for further development.  In July 2015, the Veteran was assigned a separate evaluation of 10 percent for left knee instability.   

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

In July 2015, a rating decision was promulgated granting the Veteran's claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  Given the granting of the TDIU claim, the Veteran's appeal of that issue has been resolved fully and the Board does not retain jurisdiction over the issue.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected left knee disability picture approximates painful motion, with slight instability and some functional loss due to the factors set forth in DeLuca.




CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for left knee arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2015).

2. The criteria for an initial disability rating in excess of 10 percent for left knee instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321,  4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in November 2009 satisfied the duty to notify provisions with regard to the Veteran's claims.  

VA examinations adequate for adjudication purposes were provided to the Veteran in December 2009, November 2010, and March 2015 in connection with his claim.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his left knee arthritis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In May 2014, the Board remanded the Veteran's claim in order to obtain and associate recent treatment records, as well as any records from the Veteran's Vocational Rehabilitation program, and to schedule the Veteran for an examination to determine the current severity of his symptoms.  The examination from March 2015 fulfilled the remand directives from the May 2014 Board remand, including measuring the Veteran's range of motion, cataloguing any functional loss, and indicating whether, and to what extent, the Veteran had left knee instability or subluxation.

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained, with one exception.  Records from the Boise regional office of Vocational Rehabilitation and Employment could not be obtained by the RO; however, the RO informed the Veteran of such in a June 2015 development letter and gave the Veteran the opportunity to supplement the record.  The Veteran was not prejudiced by the lack of records.

The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating of the Left Knee

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In September 2008, the Veteran was seen by VA doctors for cramping and pain of the lower legs.  The Veteran indicated it was because he did not hydrate properly for a few strenuous days at work.  The Veteran's legs had intact sensation and generalized tenderness to the touch.

In a November 2009 treatment note, the Veteran's doctor noted that he played football with his son.

Also in November 2009, the Veteran submitted a lay statement indicating that his physical condition had deteriorated since 1986, and that his disability rating should be drastically increased.

In December 2009, the Veteran underwent an x-ray.  Compared with previous x-ray evidence from June 2007, the x-ray showed a mild narrowing of the medial compartment, minimal spurring of the patella, and no fracture or definite suprapatellar effusion.  The x-ray also found mild irregularity of the superolateral margin of the patella; however, it was unchanged from the previous x-ray, and the defect was presumed to be developmental.

In December 2009, the Veteran's private doctor, J.M.H., M.D., noted numbness and paresthesias "affecting his right lower leg more than the left," and sciatica in both legs but with no residual foot drop or weakness.  Dr. J.M.H. noted that some of the Veteran's symptoms may originate from his lumbar spinal stenosis.  Dr. J.M.H. also performed motor nerve testing, but only tested the right tibial motor nerve, not the left.

Also in December 2009, the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with left knee chondromalacia, and noted that since 2007, the Veteran had complained of worsening, including pain on going upstairs.  The Veteran's knee had no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion or other symptoms, but did have pain and stiffness.  The Veteran had no episodes of dislocation or subluxation, locking, or effusions.  The Veteran's knee was tender, but the examiner noted that the current condition did not affect the motion of the joint.  There were no constitutional symptoms of arthritis, and the Veteran was limited in his ability to stand to 15-30 minutes, and could walk more than a quarter mile but less than one mile.  He used a cane and a brace.  The Veteran's knee had subjective tenderness, but did not have crepitation, grinding, instability, patellar abnormality, meniscal abnormality, or abnormal tendons or bursae.  He did show signs of clicking or snapping in the knee.  His left knee flexion was from 0 to 80 degrees, and his extension was 0 degrees.  There was on objective evidence of pain with active motion on the left side.  There was no ankylosis of the joint.

The examiner stated that the Veteran claimed he could not walk more than 100 yards, but noted that the Veteran's calf muscles were substantial, he had substantial quadriceps function, and his shoes were worn out.  The Veteran indicated that he wore a pair of shoes out in six months.  The examiner also noted that the Veteran "extensively resisted" the examiner's passive flexing of both knees, which required strong activation of the quadricep muscles, and "would be very painful in a patient with genuine patellofemoral issues."  The examiner concluded that the Veteran appeared to not give his best effort in the examination.

In December 2009 the Veteran submitted lay evidence indicating his displeasure with the conclusions of the VA examination.

In a February 2010 medical evaluation evaluating all of the Veteran's medical issues, he did not indicate pain on the left knee.  He did indicate that his best position was lying down and worst was standing, and that he could walk for 15 minutes or 200-300 yards, and could sit for 20-30 minutes.

In a February 2010 private examination with J.B., M.D., Dr. J.B. noted that the Veteran had a slow gait that appeared to be favoring his right knee, but that he could walk on his toes, walk on his heels, and tandem walk, and when he was walking on his toes or heels, his gait was more symmetrical.  The Veteran showed difficulty in squatting, and mild difficulty getting up and down from a chair and the examination table.  The Veteran stated that he used a cane most of the time, but did not bring a cane to the examination.

A February 2010 letter from the Idaho Division of Vocational Rehabilitation noted that the Veteran was determined eligible for their services based on osteoarthritis of the right knee and a torn meniscus of the left knee.  Based on other evidence, the Board assumes that the Idaho Division of Vocational Rehabilitation switched the left and right knees, because the right knee shows evidence of a meniscal tear not present in the left knee, and the left knee has arthritis diagnosed by x-ray.

Also in February 2010, Dr. J.M.H. wrote a letter noting that the Veteran had osteoarthritis of the knees, and in May 2009, he was enrolled in a clinical trial for an experimental medication.  The Veteran's motor, coordination, and gait were normal, his straight leg raising test was negative, and his formal strength was intact in both legs, both proximally and distally.

In a March 2010 VA examination for his right knee, the VA examiner noted that the Veteran wore bilateral neoprene braces on both knees and carried a cane for assistance.  The examiner also found no lateral collate laxity of the left knee ligament.

In an April 2010 private orthopedic assessment with P.C.C., M.D., Dr. P.C.C. noted that both knees had essentially a full range of motion.  The Veteran's McMurray's test was negative, and though there was puffiness in the right knee, there was none in the left.  There was also crepitation under the patellae in both knees.  Dr. P.C.C. diagnosed the Veteran with a left medial meniscal tear.

In August 2010, the Veteran underwent an MRI of the left knee.  The MRI showed osseous components and minimal articular cartilage irregularity consistent with minimal chondromalacia patella, and other instances of minimal irregularity and thinning to cartilage.  The MRI showed small joint effusion and a slightly prominent amount of fluid at the gastrocnemius semimembranosus bursa.  The major ligaments were all intact.  There was no identified medial meniscal tear visible, but some minimal intrasubstance signal that was consistent with intrasubstance degeneration.  There was also no lateral meniscal tear identified.  An August 2010 treatment letter indicated that the Veteran's knee looked fairly good, with minimal chondromalacia patella, mild thinning of the cartilage of the knee joint, a small amount of fluid in the joint space, and no tears to any of the knee joint ligaments or menisci.

In an October 2010 treatment record, the Veteran's physician noted that the Veteran's left knee was worse than his right, and that his recent x-rays and MRI showed mild osteoarthritis and mild narrowing of the medial compartment, but showed no identifiable meniscal tears.  The physician opined that the Veteran's knee exam was relatively unremarkable, with extension of 0 degrees and flexion of 105 degrees, normal endpoints for varus and valgus stress tests, and Lachman's and McMurray's tests within normal limits.  The Veteran's nerves and circulation were intact distally, and the physician diagnosed mild osteoarthritis bilaterally.

Later in October 2010, VA treatment records indicated that the Veteran underwent an injection of the left knee, which caused his knee to swell temporarily.  Aside from the swelling, the Veteran noted a 30 percent improvement after the injection, and found that he was walking better.  He also indicated that now his right knee hurt worse than his left, and that he felt his knees seemed unstable.  The Veteran showed no swelling erythema or tenderness, and his range of motion was from 0 to 105 degrees.  His varus and valgus tests were a little loose but had normal endpoints.  His Lachman's and McMurray's tests were within normal limits.  In November 2010, the Veteran had new knee braces ordered.

In a November 2010 treatment note, the Veteran indicated that his knee grew worse over time, and requested another MRI of his knee because he hurt it two weeks prior when he looked over his shoulder and tweaked the knee.

The Veteran underwent another VA examination in November 2010.  The Veteran's knee showed signs of instability, pain, stiffness, and decreased speed of joint motion, but no deformity, giving way, weakness, incoordination, or other symptoms.  He reported daily or more often episodes of dislocation or subluxation, but no locking episodes, effusions, symptoms of inflammation, or flare-ups.  The examination found the Veteran's instability to be mild, and found that the Veteran also had crepitation and grinding of the knee.  The Veteran's anterior/posterior cruciate ligament stability in 30 degrees and 90 degrees of flexion and his medial/lateral collateral ligament stability in neutral position tests were negative, but his medial/lateral collateral ligament stability test in 30 degrees had abnormal flexion due to pseudoligamentous laxity of 2-3 millimeters.  There was no patellar or meniscal abnormality.  The Veteran showed objective evidence of painful motion, with a range of motion from 30 to 85 degrees, and from 40 to 85 degrees after repetitive motion.  There was no joint ankylosis.

Treatment notes from December 2010 showed the Veteran's left knee to have a range of motion from 0 to 95 degrees with tenderness medially and stability in all planes.  The Veteran was diagnosed with degenerative joint disease of the left knee.

The Veteran underwent at least four injections between October 2010 and January 2011.

In January 2011 the Veteran submitted a lay statement with his VA Form 9 appeal to the Board.  In it, he noted that he developed severe symptoms attributable to chondromalacia patella, though he did not specify which knee, and detailed that he wore custom knee braces and had multiple cortisone shots.  Finally, the Veteran stated that he had less range of motion and instability of the knees, along with crepitation, clicks, snaps, and grinding of the knees.

In March 2015, the Veteran underwent another VA examination.  The examiner diagnosed degenerative arthritis of the left knee, and noted that the Veteran reported feeling a great deal of grinding, with periods of locking up a few times per month and constant pain in the knee.  The Veteran also indicated that the knee felt as though it was going to give out occasionally, and it bothered him when standing or walking.  The Veteran reported flare-ups that increased the more he was up and about.  The Veteran also reported functional loss of a decreased range of motion, difficulty kneeling and squatting, and difficulty climbing stairs, though that was mostly due to the right knee.

The Veteran's flexion was 80 degrees with extension of 0 degrees, with objective evidence of pain on flexion that did not result in greater functional loss.  There was also objective evidence of localized tenderness or pain on palpation, but no objective evidence of crepitus.  The Veteran could not perform repetitive use testing, due to hip and knee pain.  Additional factors contributing to the Veteran's disability included disturbance of locomotion, interference with standing, and difficulty with kneeling, squatting, and stair climbing.  The Veteran's muscle strength was rated 5/5 and showed no muscle atrophy.  The Veteran showed no joint instability in his left knee.  The examiner noted a meniscal tear and meniscectomy on the right knee but not the left.  The examiner also noted that at the Veteran's 2010 range of motion examination, the Veteran sat in such a way that his knees were bent at 90 degrees, and though the examiner would not speculate as to the significance of such a finding, he noted that the Veteran elected to walk back to radiology, which was a distance of over 300 yards.  The examiner also noted a 6 cm by 0.3 cm scar on the left knee, which was not equal to 39 square centimeters, located on the head, face or neck, painful, or unstable.  The Veteran did not use any assistive devices.

The Veteran's left knee arthritis is currently rated at 10 percent under Diagnostic Code 5003-5261.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  38 C.F.R. § 4.27 (2015).  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  The hyphenated diagnostic code in this case indicates that degenerative arthritis, under Diagnostic Code 5003, was the service-connected disorder, and limitation of extension, under Diagnostic Code 5261, was a residual condition.  This hyphenated diagnostic code indicates that the service-connected disabilities on appeal have been rated by application of the criteria found at Diagnostic Code 5261.  The Veteran is also rated at 10 percent under Diagnostic Code 5257, for left knee instability.

The Board must consider other potentially applicable Diagnostic Codes for the evaluation of the Veteran's post anterior cruciate ligament reconstruction of the left knee. 

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a (2015).  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2015).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a (2015).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2015). 

In December 2009, the Veteran's range of motion was from 0 to 80 degrees.  In October 2010, his range of motion was 0 to 105 degrees.  In November 2010, the Veteran's range of motion measured from 30 to 85 degrees, but in December 2010, the Veteran's treatment notes found a range of motion of 0 to 95 degrees.  In the Veteran's most recent March 2015 examination, his range of motion was 0 to 80 degrees.  Given the extreme outlying nature of the 30 degree extension measured in November 2010, especially considering the 0 degrees of extension from treatment records in October and December 2010, the Board gives significantly more weight to the repeated medical findings of 0 degrees of extension.

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, and assuming that the Veteran's flexion ended at 80 degrees and extension ended at 0 degrees, or, generously, 10 degrees, his limitation of flexion is not limited to 45 degrees, which is necessary for a separate compensable evaluation under Diagnostic Code 5260, and his limitation of extension is not limited to 15 degrees, which is necessary for a 20 percent evaluation under Diagnostic Code 5261. 

The Veteran has advanced competent, credible lay assertions of left knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

In the absence of compensable limitation of motion, a 10 percent evaluation is warranted for arthritis when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2015).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2015).  

A veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another Diagnostic Code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App 484, 488 (2014).  In this case, the Veteran's 10 percent rating under the hyphenated Diagnostic Code 5003-5261 already contemplates painful motion and to assign a rating under Diagnostic Codes 5003 and 5261 separately would constitute pyramiding.  38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  VA's General Counsel has held that a claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  However, the General Counsel subsequently clarified that for a knee disability rated under Diagnostic Codes 5257 or 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  VAOPGCPREC 9-98 (1998).  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2015).  The criteria in Diagnostic Code 5257 are based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  In this case, the Veteran showed slight instability in his competent and credible lay statements, his reports to his VA physicians, and the finding of the November 2010 VA examination.  This instability was demonstrated by the Veteran's subjective and medical documents' objective observations of grinding, clicking, snapping, and locking up of the knee, as well as objective measurements from the November 2010 examination.  However, in later examinations and medical documents, instability and subluxation are not observed in the Veteran's left knee, and in the VA examination where the Veteran's subluxation is originally found, it was described as mild.  This evidence demonstrates only slight instability, for which the Veteran is already compensated at 10 percent.  The Board sees no reason to increase the Veteran's rating for instability to 20 percent, because the Veteran shows no symptoms of moderate instability.

Under Diagnostic Code 5258, dislocation of the semilunar cartilage, a 20 percent evaluation is warranted for frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2015).  Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).  In VAOPGCPREC 9-98, VA's General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  Though the Veteran's MRI showed signs of mild effusion, and Dr. P.C.C. diagnosed the Veteran with a meniscal tear, objective medical evidence in the form of an MRI shows no sign of meniscal tearing or the removal of the semilunar cartilage of the left knee.  The Board gives greater weight to the Veteran's MRI and the VA examinations that found no damage to the meniscus; therefore, Diagnostic Codes 5258 and 5259 do not apply.

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

The Veteran is also not eligible for compensation for scars.  The March 2015 VA examination noted a 6 cm by 0.3 cm scar on the left knee.  It is not clear this scar is related to the Veteran's current claim for arthritis; however, even if it is, there is no evidence of record that this surgical scar has ever been painful, unstable, or covered an area of at least 39 square centimeters.  Accordingly, a separate compensable rating is not warranted for the Veteran's left knee surgical scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2015).

With respect to an extraschedular rating under 38 C.F.R. § 3.321(b), the applicable rating criteria adequately contemplate the manifestations of the Veteran's painful limitation of motion with some functional loss due to the factors set forth in DeLuca, as well as his mild instability.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability.  See 38 C.F.R. § 4.1 (2015).  Though the reports of Dr. J.M.H. indicate possible numbness and paresthesias in the Veteran's lower extremities, Dr. J.M.H. attributed the symptoms to the Veteran's degenerative disc disease of the back.  He also described any numbness as being more on the right than on the left, and only tested the right tibial motor nerve.  This conclusion is echoed by the Veteran's subjective reports in a February 2010 medical evaluation; in the evaluation, the Veteran marked the right leg as having numbness and pain, but did not mark the left except near the hip and buttock.  Additionally, in all other VA examinations, loss of sensation and numbness were not discussed, and the VA examiners marked "no" for if there were any other symptoms not contemplated by the disability questionnaire.   In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As TDIU has already been granted, the Board need not contemplate it here.


ORDER

Entitlement to a rating higher than 10 percent for left knee arthritis is denied. 

Entitlement to an initial rating higher than 10 percent for left knee instability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


